DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/331,538 filed 03/08/2019.
Claims 33-52 are pending in the Application.
4.	Applicant's arguments filed 11/-9/2020 have been fully considered but they are not persuasive.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,079,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent and the Application are claiming common subject matter, as follows:
Application 10/331,538
Patent No. 10,079,206
A method of creating electronic devices using a maskless lithographic exposure 


receiving design layout data defining a plurality of structures for the electronic devices to be manufactured from the wafer;
 introducing non-common chip design data or information related thereto into the pattern data before streaming the pattern data to the maskless pattern writer,
receiving selection data defining which of the structures of the design layout data are applicable for each electronic device to be manufactured from the wafer, the selection data defining a different set of the structures for different subsets of the electronic devices;
wherein the common chip design data defines a common design layout part of an electronic device to be created on a wafer using the maskless pattern writer under control of said pattern data, the common design layout part being identical to other electronic devices created on the wafer, and
receiving selection data defining which of the structures of the design layout data are applicable for each electronic device to be manufactured from the wafer, the selection data defining a different set of the structures for different subsets of the electronic devices; + claim 10: wherein the design layout data comprises: common design layout data defining structures applicable for all of the electronic devices;
wherein the non-common chip design data defines a non-common design layout part of said electronic device to be created on the wafer using the maskless pattern writer under control of said pattern data. the non-common design layout part being different from other electronic devices created on the wafer,
+Claim 10: and non-common design layout data defining structures applicable for certain ones of the electronic devices from which the different set of the structures is selectable according to the selection data
the method further comprising generating the non-common chip design data in a unique data generator, wherein the maskless lithography exposure system comprises the unique data generator.
and generating the beamlet control data based on the received design layout data and the received selection data.


.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 33-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipating by by Smayling et al. (US Patent 10,312,091).
With respect to claim 33 Smayling et al. teaches A method of creating electronic devices using a maskless lithographic exposure system comprising a maskless pattern writer (col. 1, ll.23-26; col. 6, ll.51-53), the method comprising: 
pre-processing a vector based input design file to generate pattern data in a bitmap format, the pattern data comprising common chip design data (using data preparation system 102 and design layout database/design file (col. 6, ll.23-25, ll.34-36) generate fixed pattern/common chip design data (col. 5, l.20; col. 16, l.36; col. 17, ll.37-42; Fig. 3), wherein generated fixed pattern/common chip design data is combined with design data for chip-specific data/non-common chip design data (col. 3, ll.2-6; col. 4, ll.6-12; col. 5, ll.7-10), and wherein the data is combined for both fixed pattern/common chip design data and design data for chip-specific data/non-common chip design data and written in bitmap format, such as  secure/chip-specific data/non-common chip design data is embedded into fixed pattern/common chip design data and written in binary/bitmap format as register 302 comprising both secure/chip-specific data/non-common chip design data and fixed pattern/common chip design data/buffers 304/interconnections 306/308  (col. 10, ll.20-26; col. 3, ll.2-6; col. 5, ll.7-10)); and 
introducing non-common chip design data or information related thereto into the pattern data before streaming the pattern data to the maskless pattern writer (using data preparation system prepares/introducing chip-specific data/non-common chip design data to a pattern to be written onto substrate by a charged particle beam/maskless (col. 6, ll.23-25, ll.28-34; col.7, ll.41-43), wherein design data for chip-specific data/non-common chip design data is combined/introduced with fixed design information/pattern data comprising common design data (col. 3, ll.2-6; col. 4, ll.6-12; col. 5, ll.7-10)), 
wherein the common chip design data defines a common design layout part of an electronic device to be created on a wafer using the maskless pattern writer under control of said pattern data, the common design layout part being identical to other electronic devices created on the wafer (wherein fixed pattern/common chip design data being the same/identical among the dies, wherein  fixed pattern/common chip design data is prepared to pattern for further writing on the wafer/substrate using the charged particle beam/maskless (col.  4, ll.6-9; col. 14, ll.27-29; col. 17, ll.37-42)), and 
wherein the non-common chip design data defines a non-common design layout part of said electronic device to be created on the wafer using the maskless pattern writer under control of said pattern data, the non-common design layout part being different from other electronic devices created on the wafer (wherein chip-specific data/non-common chip design data is different from fixed pattern/common chip design data representing different portion of the design layout, and  chip-specific data/non-common chip design data is prepared to pattern for further writing on the wafer/substrate using the charged particle beam/maskless (col. 6, ll.27-34, ll.51-53; col. 14, ll.27-29)), 
the method further comprising generating the non-common chip design data in a unique data generator, wherein the maskless lithography exposure system comprises the unique data generator (chip-specific data/non-common chip design data being unique customized data generated by the random number generator being a part of the data preparation system (col. 3, ll.3-6; col. 6, ll.40-42; col. 9, ll.11-13; col. 16, ll.56-59)).  
With respect to claim 44  Smayling et al. teaches limitations similar to limitations of claim 33, inlculding A maskless lithographic exposure system comprising a maskless pattern writer, wherein the maskless lithographic exposure system is configured to expose a pattern on a surface of a target according to pattern data (Charged particle beam tool 104/maskless lithographic exposure system for exposing the data to be written on the targetable area of the substrate (col. 6, ll.51-53; col. 2, ll.24-25; col. 19, ll.47-50;  Fig. 1))
(Data processing system 102 comprising processor 110 to run/execute data/instruction to cause Charged particle beam tool 104/maskless lithographic exposure system to perform exposing the data to be written on the targetable area of the substrate (col. 6, ll.21-24, ll.27-30, ll.51-53; col. 19, ll.47-50; Fig. 1)), 
With respect to claims 34-43, 45-51 Smayling et al. teaches:
Claim 34: wherein the common design layout part and the non-common design layout part of the wafer are exposed by the maskless pattern writer using electron beam exposure under control of said pattern data (col. 4, ll.6-12; col. 14, ll.27-29; col. 17, ll.37-42).  
Claim 35: wherein generating the non-common chip design data based on secret data received from the unique data generator (col. 4, ll.30-33; col. 9, ll.11-13).  
Claim 36: wherein the secret data includes at least one of a secret key and a secret ID (col. 3, ll.11-14; col. 6, ll.13-14).  
Claim 37: wherein the unique data generator receives the secret data from an external provider in an encrypted format (col. 6, ll.34-40).  
(col. 9, ll.27-31); receiving in the unique data generator batches of identification/key pairs from a key management service (col. 8, ll.46-54; col. 9, ll.14-16; col. 2, ll.9-15); controlling the generation of the non-common chip design data using the received product identification information or serial number information and the -3-Attorney Docket No.: 14261.0047-00000 received identification/key pairs (col. 9, ll.6-10; col. 16, ll.56-60; col. 17, ll.53-57).  
Claim 39: wherein the maskless lithographic exposure system comprises an input generator for inputting the non-common chip design data or the information related thereto to a process job generator of an execution system in an encrypted manner in the form of encrypted code, a machine control part of the maskless pattern writer converting the encrypted code by intermixing with the pattern data in an obfuscated manner (col. 6, ll.43-50; col. 9, ll.17-23).  
Claim 40: wherein the non-common chip design data includes design data describing via connections between two or more layers (col. 5, ll.45-47; col. 10, ll.12-14).  
Claim 41: wherein the non-common chip design data includes design data describing active regions of electrical circuit elements (col. 5, ll.4-7; col. 6, ll.15-18; col. 10, ll.12-14).  
Claim 42: wherein processing of the non-common chip design data is performed in a secured operating environment (col. 5, ll.61-65; col. 6, ll.43-45).  
Claim 43: wherein the non-common chip design data or the information related thereto is introduced into the pattern data at a very late stage to minimize the amount of time that the non-common design data or -4-Attorney Docket No.: 14261.0047-00000 the information related thereto is used within (col. 6, ll.56-65; col. 7, ll.40-43; col. 11, ll.2-5; col. 14, ll.65-67; col. 18, ll.51-54).  
Claim 45: comprising a pattern data processing system configured to pre-process the vector based input design file used for generating the pattern data comprising the common chip design data, and a pattern streamer configured to receive the pattern data comprising the common chip design data and to insert the non-common chip design data into the pattern data (col. 6, ll.23-25, ll.34-36; col. ll.23-25, ll.34-36; col. 7, ll.13-17; col. 3, ll.2-6).  
Claim 46: comprising a pattern streamer configured to stream the pattern data comprising the common chip design data to the lithography subsystem, and wherein the lithography subsystem is configured to insert the non-common chip design data into the pattern data (col. ll.23-25, ll.34-36; col. 7, ll.13-17; col. 3, ll.2-6).  
Claim 47: wherein the unique data generator is configured for generating the non-common chip design data based on secret data including at least one of a secret key and a secret ID (col. 3, ll.11-14; col. 6, ll.13-14; col. 4, ll.30-33; col. 9, ll.11-13).  
Claim 48: wherein the unique data generator is configured to receive the secret data from an external provider in an encrypted format (col. 6, ll.34-40).  
Claim 49:-6-Attorney Docket No.: 14261.0047-00000  wherein the unique data generator is configured to generate the secret data (col. 6, l.8; col. 4, ll.30-33).  
Claim 50: wherein the non-common chip design data includes design data describing via connections between two or more layers of the chip layout (col. 5, ll.45-47; col. 10, ll.12-14).  
(col. 5, ll.4-7; col. 6, ll.15-18; col. 10, ll.12-14).

Remarks

10.	In remarks Applicant argues in substance:
i) Smayling fails to disclose at least "introducing non-common chip design data or information related thereto into the pattern data (comprising common chip design data) before streaming the pattern data to the maskless pattern writer," as recited in claim 33 (emphasis added).
ii) As discussed, Smayling fails to disclose at least "introducing non-common chip design data or information related thereto into the pattern data (comprising common chip design data) before streaming the pattern data to the maskless pattern writer" and "pre-processing a vector based input design file to generate pattern data in a bitmap format, the pattern data comprising common chip design data," as recited in claim 33 (emphasis added). Therefore, the Office has not met the criteria for showing anticipation, wherein "each and every element of each of the claims in issue must be found, either expressly described or under principles of inherency, in a single reference." See M.P.E.P. § 2131. Accordingly, independent claim 33 is allowable over Smayling.
11.	Examiner respectfully disagrees for the following reasons:
With respect to i) Smayling et al. teaches using data preparation system prepares/introducing chip-specific data/non-common chip design data to a pattern to be written onto substrate by a charged particle beam/maskless (col. 6, ll.23-25, ll.28-34; 
With respect to ii) Smayling et al. teaches using data preparation system 102 and design layout database/design file (col. 6, ll.23-25, ll.34-36) generate fixed pattern/common chip design data (col. 5, l.20; col. 16, l.36; col. 17, ll.37-42; Fig. 3), wherein generated fixed pattern/common chip design data is combined with design data for chip-specific data/non-common chip design data (col. 3, ll.2-6; col. 4, ll.6-12; col. 5, ll.7-10), and wherein the data is combined for both fixed pattern/common chip design data and design data for chip-specific data/non-common chip design data and written in bitmap format, such as  secure/chip-specific data/non-common chip design data is embedded into fixed pattern/common chip design data and written in binary/bitmap format as register 302 comprising both secure/chip-specific data/non-common chip design data and fixed pattern/common chip design data/buffers 304/interconnections 306/308  (col. 10, ll.20-26; col. 3, ll.2-6; col. 5, ll.7-10).
Based on these disclosures of Smayling et al. Examiner believes that Smayling et al. reads claims 33-52 as currently written and maintains rejection under 35 USC § 102.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

HR
02/03/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851